18|2630.1 .3

To: US District Court 401 Courthouse Square, US District Court, A|exandria, VA 22314

Civil Case: 1:18: CV1562

 

lE @ lE` ll ll lE
Benjaminvient l WZZZU|S

 

217 West 18th Street #238

 

 

--_-_`_
CLERK, U.S. DlSTRlCT COUBT f

New York, NV 10011 AL,E!‘A;NDR|A, leGlNlA

 

P|aintiff

|f December 11, 2018 Complaint needs clarification:

Were the two Exhibits referenced in the December 11, 2018 Complaint received with the Complaint?
The two Exhibits evidence the Copyright |nfringement cited in the Complaint, as Defendant does not
have these ”rights to reproduce, the rights to distribute copies and the rights to display copies of
P|aintiff's works,” under 17 U.S.C. §§ 101 et seq , as cited in the December 11, 2018 Complaint.

P|ease inform if these two exhibits Were successfully received to clarify.

Thank you,

 

Benjamin Vient

|342630.\.4

AO 440 (Rev. 06/ 12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the

)

)

)

)

Plainl(g`(s) )

V- § Civil Action No. 13181 CV1562
)
)
2 j ) j

)

Defendant(s) )

SUMMONS IN A CIVIL ACTION

TOZ (Defendam 's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) _ or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are:

lf you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint
You also must tile your answer or motion with the court.

CLERK OF COURT

Date:

 

Signalure of Clerk or Deputy Clerlt

1342630.1.5

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)
Civil Action No. 1 :18: CV1562

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SUITlmOnS for (name of individual and title, if an_v)

 

was received by me on (daze)

IJ I personally served the summons on the individual at (place)

 

on (daze) ; or

 

lJ l left the summons at the individual’s residence or usual place of abode with (name)

Wew*- en 7 er m ¢¢, a¢personof suitable ageand..discretion~who resides there, wife

 

on (dare) , and mailed a copy to the individual’s last known address; or

Cl l served the summons on (name ofindividual) , who is

 

designated by law to accept service of process on behalf of (name aforgani:azion)

 

 

 

on (da:e) ; or
|:l I returned the summons unexecuted because ; or
l:l Oth€l` (specl]jd.'
My fees are $ for travel and $ for services, for a total of $ 0.00

l declare under penalty of perjury that this information is true.

Date;

 

Server 's signature

 

Prinled name and title

 

Server 's address

Additional information regarding attempted service, etc:

c.v\.rv e.\.,

l"\
MAiLno_C;§~_._i

l ;.`r. l _,~
lDii -;
s`or ther papers as re uired by law exce 4 t as

i.igired rth d fCou for the
CLERK, U.S. DI_E`_>TE,;.‘H.
Al :)\}\NUm)-\ \ __-V_ 7

_i '. [80'\//$(.»»'2_

  
   

   

._.. ...___...._~¢

._§s 44 (Rev. 06/17)

CIVIL COVER SHEET

§”he ._1$ 44 civil cover sheet and the information contained herein neither replace nor sup lement the 1'ilin and service of pleadi
girovided by local rules ofcc_iurl. This form, approved by the Judicial Con erence of the €)nited States in eptember 1974, is re
purpose o initiating the civil docket sheet. (SEE lNSTRl/C'rlo!i/S ON NI~.‘XT PAGE OF THIS FORM)

I. (a) PLAINTIFFS

` `-_.'i’.~.

 

 

.,....__. _..J

DEFENDANTS

(b) County of Residence of First Listed Plaintiff
(EXCEPT[N U.S. PLA]NT]FF CASES}

(c) At‘lomeys (Firm Name. Addres.r, and Tclcphone Numbr:r)

County of Residence

NOTE:

Ati.om€ys (lmem'n)

 

of First Listed Defendant

(IN U.S. I’IAINTII"F CASES UNLY)

IN LAND CONDEMNAT|ON CASES. USE THE LOCATION OF
THE TRACT OF LAND 1NVOLVED.

 

". BASIS OF JURISDICT] ON (l’lace an “X" in ()ire Box ()nly}

 

 

"1. CITIZENSH!P OF PRINCIPAL PARTI ES (Place an "X" .i'n One Br)xfor Plaimi'[f

 

 

 

 

Cl 448 Educaiion

 

O 555 Pn`son Condition

U 560 Civil Derainec -
Condiii`ons of
Confincment

 

 

   
 

 

 

 

 

 

 

 

 

(For Diversr`t_v Case: On/y) and One Boxfar Defendanl)
C| 1 U.S. Govcrnmcn\ d 3 Fedeml Question PTl-` DEF PTF DEF
P]ainliH` (U.S. Gavernmem Nai a Par(y) Citizcn ofThis Statc D 1 ij 1 locorporated ar Princip:zl Placc D 4 ij 4
of Business 1n 'l'his Staic
Cl 2 ' U.S. Govemm‘e§i!" `_ D 4 Diversity Cin`zien rif/mother Siate D 2 D 2 incorporated and Principa] Ploce C]f 5 C| 5
Dcfendant (lndr'cai'e Ci`ri:enship ofParIr'e.r in lrem III) of Business ln Another Staie
Citizen or Subject ofa U 3 1:1 3 Foreign Nau'on Cl 6 0 6
ForciE Couran
lv- NATU_BE OF SUlT (l’lace an “X" in One b‘ox Oiil_id Click here for: Nature of Suit Code Descri lions.
l " CONT]:A_C'|` €~ ~` » - »» ' ~» ' ~ TOLTS - f FORFE|TURE/PENALTV BANKRUPTCY '
U 110 lnsurance PERSONAL INJURY PERSONAL lNJURY Cl 625 Drug Related Seizure CI 422 Appeal 28 USC 158 CI 375 False Claims Act
U 120 Marin¢ D 310 Airplane D 365 Persona| lnjury - ofPropcrtyZl USC 881 Cl 423 Wilhdrawa] Cl 376 Qui Tam (31 USC
Cl 130 Miller Act l'J 315 Airplane Produci Product Liability 0 690 Olhcr 28 USC 157 3729(8))
CI 140 Negotiuble Insmiment Liability |J 367 Health Care/ Cl 400 Staie Reapportionment
i:i 150 R¢cov¢ry orov¢rpaym¢m i:i 320 Assauii, Libei & Phanmc¢uii¢ai m ci 4i0 Aim'misi
& Enforcement of Ji.idgmcnt Slander Personal injury 820 Copyrights U 430 Banks and Banking
Cl 151 Medicarc Act Cl 330 Federal Employcrs’ product Liability Cl 830 Paieni U 450 Commerce
ij 152 Rccovery ofDefaulted Liability D 368 Asbesios Pcrsonal CI 835 Paienl - Abbreviatcd U 460 Deponalion
Snrdent Loans D 340 Marine lnjury Product New Drug Application U 470 Rackc\ecr lntli.icnced and
(Excludr:s Veterans) CI 345 Marine Froduci Liabilily _ Cl 840 Tradcmark Corrupr Orga.nizations
CI 153 Reco\'cry ovaerpaymem Liabiliry PERSONAL PROPERT\' ' ` 'LAM _ ~ 1 . 1 D 480 Consumcr Credi|
of Veteran's BeneEts D 350 Molor Vehicle D 370 Other Fraud Cl 710 Fair Labor Standards Cl 861 HlA ( l395ff) U 490 Cnble/Sat TV
Cl 160 Stockholdcrs` Suits EI 355 Motor Vehicle D 371 Truth in Lending Act CI 862 Black Lung (923) 0 850 Securitics/Commodilies/
Cl 190 Other Contraci Produci Liability ij 380 Other Personril Cl 720 Labor/Managemeni ij 863 DlWC/DlWW (405(3)) Exchange
Cl 195 Conlract Product Liability EI 360 Other Persona! Propcrty Damage Rclalions l'J 864 SSID Title XVl 0 890 Olher Siarutory Actions
Cl 196 Franchisc lnj D 385 Property Damage D 740 Railway Labor Acr D 865 RSI (405(3)) CI 891 Agricultural Acts
D 362 Personal 1nju.iy - Produci Liabilily Cl 751 Fa.mily and Medica] 0 893 Envirtmmerrtal Maners
Medical Mal `cc L/cavc Act C! 895 Frcedom oflnf`onna\ion
l REAL PROPERTY ‘ CIVIL RIGHTS 1 PR!SONER'PETITIONS Cl 790 Othcr Labor Litigation ' ,.FEDERALTAX SUITS ' 4 Act
0 210 Land Condemnaliori U 440 Othcr Civil Rights Habeas Corpus: Cl 791 Erriployee Retirernent CI 870 Taxes (U.S. Plainlifl` ij 396 Arbiu'aiion
D 220 Forcclosurc D 441 Voting Cl 463 Alien Deminee Incomc Secur'ity Act or Defcndam) U 899 Administrati've Pmcedure
O 230 Rent Leasc &, chctm¢:nl CI 442 F.mploymeni Cl 510 Motions to Vacare Cl 871 IRS-Third Party Act/Rcvicw or Appciil of
l'J 240 Torts to Land U 443 Housing/ Semcncc 26 USC 7609 Agency Decision
0 245 Tori Producl Liability Accommodarions Cl 530 Gcneral D 950 Constitutioriality of
0 290 All Other Real Propcrty Cl 445 Amer. w/Disabilities ~ U 535 Dcaih Penaity \M_MIGRATION Siare Statuts
Employmcnt Other: [J 462 Natumlization Application
0 446 Amcr. w/Disabilities - Cl 540 Mandamus & Oiher ij 465 Other1rnmigr'alion
Oiher 0 550 Civil Righls Actions

 

V. ORlGlN (!’Iace an "X" m ()nc Box ()n[iy

g | Original
Proceeding

Cl 4 Reinsiated or
Reopened

Cl 8 Mu_ltidistrict
Litigation -
Direct File

Cl 6 Multidistricl
Litigation-
Transfer

Cl 2 Removed from
State Court

Cl 3 Remanded from
Appellate Court

5 5 Transferred from
Another District
/specijy

Cite the U.S. Civil Statute under which you are filing (Dn nat cite jurisdictional statutes unius diversiw:

17 U.S.C. §Moi et seq

Brief description of cause:

Vl. CAUSE OF ACTION

 

 

 

 

 

 

Copyright Breaches
VlI. REQUESTED IN l'_'l ciiEci< ri= rnis is A cLAss ACTloN DEMAND S CHECK YES Only if demanded in complaint
COMPLAINT: UNDER RULE 23. F.R.Cv.P. Discovery TBD JuRY DEMAN!): Ci Yes i:i No
Vlll. RELATED CASE(S) _ ` _
IF ANy f.Sce littlrucnon.r). JUDGE DOCKET NUMBER
DATE SIGNATUR.E OF A'ITORNEY OF RECORD
December11. 2018
FOR OFFlCE USE ONL\'
REcEii>r # AMouNr Ai>i>i.viNG irr> iur)ce MAG. iui)ors

1842630.1.2

JS 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the .l udicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. 'I`he attorney filing a case should complete the form as follows:

I.(a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. lf` the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

(b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: ln land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

(c) Attorncys. Enter the firm name, address, telephone number, and attorney of record. If there are several attomeys, list them on an attachment, noting
in this section "(see attachment)".

lI. Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires thatjurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included-here.
United States defendant (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box l or 2 should be marked
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332. where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Scction lll below; NOTE: federal question actions take precedence over diversity
cases.)

lll. Residcnce (citizenship) of Principa| Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

IV. Nature of Suit. Place an "X" in the appropriate box. lf there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

V. Origin. Place an "X" in one of the seven boxes.
Original Proceedings. (l) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.
Remanded from Appe|late Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
'l`ransferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.
Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.
Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
PLEASE NO'I`E 'I`HAT THERE 15 NOT AN ORlGlN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Vl. Causc of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 BriefDescription: Unauthorized reception of cable service

VII. Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. ln this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not ajury is being demanded

VIIl. Relatcd Cases. This section of the .lS 44 is used to reference related pending cases, if any. lf there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover shect.

